                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF TENNESSEE

                            NASHVILLE DIVISION

CITY OF PONTIAC POLICE AND FIRE      )   Civil Action No.
RETIREMENT SYSTEM, Derivatively on   )
Behalf of TRACTOR SUPPLY COMPANY, )      VERIFIED SHAREHOLDER DERIVATIVE
                                     )   COMPLAINT FOR VIOLATIONS OF THE
                  Plaintiff,         )   FEDERAL SECURITIES LAWS, BREACH
                                     )   OF FIDUCIARY DUTY AND UNJUST
       vs.                           )   ENRICHMENT
                                     )
CYNTHIA T. JAMISON, THOMAS A.        )
KINGSBURY, RICARDO CARDENAS,         )
RAMKUMAR KRISHNAN, EDNA K.           )
MORRIS, GEORGE F. MACKENZIE JR.,     )
DENISE L. JACKSON, MARK J. WEIKEL, )
HARRY A. LAWTON III, PETER D.        )
BEWLEY and GREGORY A. SANDFORT, )
                                     )
                  Defendants,
                                     )
       – and –                       )
                                     )
TRACTOR SUPPLY COMPANY, a Delaware )
corporation,                         )
                                     )
                  Nominal Defendant. )
                                     )
                                     )   DEMAND FOR JURY TRIAL




    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 1 of 42 PageID #: 1
                                       INTRODUCTION

       1.      This is a shareholder derivative action on behalf of Tractor Supply Company

(“Tractor Supply” or the “Company”) against its Board of Directors and Chief Executive Officer

(“CEO”) for violations of the federal securities laws, breach of fiduciary duty, and unjust

enrichment. The current and former members of Tractor Supply’s Board of Directors named herein

as defendants are Cynthia T. Jamison, Thomas A. Kingsbury, Ricardo Cardenas, Ramkumar

Krishnan, Edna K. Morris, George F. MacKenzie Jr., Denise L. Jackson, Mark J. Weikel, Harry A.

Lawton III, Peter D. Bewley, and Gregory A. Sandfort (together, “Defendants”).

       2.      For the past several years, Defendants have publicly (and repeatedly) represented

Tractor Supply as a company that effectively promotes diversity throughout its ranks, including in

the boardroom. Defendants similarly have represented that, “‘[a]s board members,’” they are

“‘champions for diversity and equality.’”1

       3.      Yet, in 2020, no African American women or men serve on Tractor Supply’s Board

of Directors (“Board”), nor have they for at least five years. Likewise, no African American holds

an executive management position at the Company. Although each of the Defendants was aware of

this reality, they repeatedly represented “it is important that the Board members represent diverse

viewpoints” and, therefore, “[t]he Corporate Governance Committee is committed to actively

seeking highly qualified women and individuals from minority groups to include in the pool from

which Board nominees are selected.” Tractor Supply, Proxy Statement (Sch. 14A) (Mar. 23, 2020)

(“2020 Proxy Statement”) at 18.

       4.      At nearly every opportunity, Tractor Supply publicly asserts its commitment to

diversity and inclusion at every level of the Company and emphasizes that “[d]iversity and inclusion

1
      Press Release, Tractor Supply, Tractor Supply Issues Inaugural Environmental, Social and
Governance (ESG) Report (June 25, 2020) (quoting Cynthia T. Jamison).



                                    -1-
     Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 2 of 42 PageID #: 2
play a key role in moving our business forward.” Diversity and Inclusion Statement, Tractor Supply,

https://corporate.tractorsupply.com/ESG/diversity-and-inclusion/default.aspx (last visited Sept. 15,

2020). For example, Defendants caused Tractor Supply to represent:

              “The Board of Directors of Tractor Supply Company is committed to the principles
               of diversity and inclusion. We have built a strong and diverse Board of Directors by
               purposefully seeking highly qualified diverse candidates with different backgrounds,
               perspectives, ideas and skill sets.” 2020 Proxy Statement at 19.

              “Diversity and inclusion are values ingrained in our culture and essential to our
               business. We believe that a board comprised of directors with diverse backgrounds,
               unique skill sets and experiences, and individual perspectives improves the
               discussions and decision-making process which contributes to overall Board
               effectiveness.” Id. at 6.

              “We believe that a diverse and inclusive workplace will enhance our ability to attract
               and retain the best talent to better serve our customers.” Id. at 19.

              “‘We are committed to providing a diverse and inclusive culture where we foster
               different perspectives, ideas and innovative thinking. One of our values is respect –
               the starting point for our diversity and inclusion efforts.’” Diversity and Inclusion
               Statement, Tractor Supply, https://corporate.tractorsupply.com/ESG/diversity-and-
               inclusion/default.aspx (last visited Sept. 15, 2020) (quoting Harry A. Lawton III,
               President and CEO).

              “We are committed to providing a diverse and inclusive culture supported by our
               Mission & Values where we respectfully foster different perspectives, ideas and
               innovative thinking.” Diversity and Inclusion Statement, Tractor Supply,
               https://corporate.tractorsupply.com/ESG/diversity-and-inclusion/default.aspx (last
               visited Sept. 15, 2020).

              “Diversity and inclusion are the backbone of a vibrant workforce and essential to our
               success.” Id.

       5.      Corporate platitudes do not equate to satisfying Tractor Supply’s public commitment

to diversity. To the contrary, Tractor Supply is one of the few remaining large publicly traded

companies without a single male or female African American director, despite Defendants’ pledge to

“actively seek[] highly qualified women and individuals from minority groups to include in the pool

from which Board nominees are selected” for nomination to Tractor Supply’s Board. 2020 Proxy




                                    -2-
     Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 3 of 42 PageID #: 3
Statement at 18; Tractor Supply, Proxy Statement (Sch. 14A) (Mar. 25, 2019) (“2019 Proxy

Statement”) at 16. The following are the members of the 2020 Tractor Supply Board:




       6.     Most of Corporate America has made gains in the effort to obtain the benefits of

racial diversity, including at the executive level. Not Tractor Supply. In 2020, its 11-person


                                    -3-
     Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 4 of 42 PageID #: 4
executive management team pictured below did not include a single African American man or

woman:




       7.     Tractor Supply has failed to include African American representation on its Board for

years, while repeatedly, publicly affirming the Company’s commitment to diversity. “Diversity and

inclusion play a key role in moving our business forward.” Diversity and Inclusion Statement,



                                    -4-
     Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 5 of 42 PageID #: 5
Tractor Supply, https://corporate.tractorsupply.com/ESG/diversity-and-inclusion/default.aspx (last

visited Sept. 15, 2020). “Diversity and inclusion are values ingrained in our culture and essential to

our business.” 2020 Proxy Statement at 6. “The Board and the Corporate Governance Committee

believe that it is important that directors represent diverse viewpoints and individual perspectives.”

2019 Proxy Statement at 4. And “[t]he Board of Directors of Tractor Supply Company is committed

to the principles of diversity and inclusion.” 2020 Proxy Statement at 19.

       8.      Public statements aside, Defendants are not committed to nor have they promoted

racial diversity. Rather than address these issues head-on – by adding African American women

and/or men to Tractor Supply’s Board – Defendants have opted to cause the Company to issue

platitudes. While Tractor Supply’s publicly facing communications state that the Company has a

myriad of initiatives and programs underway designed to improve diversity at Tractor Supply,

Defendants have declined to increase diversity at Tractor Supply.

       9.      As a result, and despite the Tractor Supply Board members’ curated image as

“‘champions of diversity,’” who seek highly qualified director candidates from “minority groups,”

Tractor Supply remains one of the few large companies in the United States without a single African

American on its Board.       Press Release, Tractor Supply, Tractor Supply Issues Inaugural

Environmental, Social and Governance (ESG) Report (June 25, 2020) (quoting Cynthia T. Jamison);

Diversity          and            Inclusion           Statement,           Tractor           Supply,

https://corporate.tractorsupply.com/ESG/diversity-and-inclusion/default.aspx (last visited Sept. 15,

2020); 2020 Proxy Statement at 18

       10.     A shortage of African American candidates to serve on Tractor Supply’s Board

cannot be the answer to Defendants’ failure to live up to the Company’s professed diversity

commitment. See Sara Ashley O’Brien, He’s served on 14 boards. Now he wants companies to find




                                    -5-
     Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 6 of 42 PageID #: 6
other          Black      candidates,         CNN       Business        (July        24,       2020),

https://www.cnn.com/2020/07/24/tech/barry-lawson-williams-black-board-

representation/index.html; Jessica Guynn, Why are there still so few Black executives in America?,

USAToday               (Aug.            20,         2020),            https://www.usatoday.com/in-

depth/money/business/2020/08/20/racism-black-america-corporate-america-facebook-apple-netflix-

nike-diversity/5557003002/.

         11.     In May 2020, a McKinsey & Company (“McKinsey”) report concluded that “[t]he

business case for inclusion and diversity (I&D) is stronger than ever,” finding that “companies in the

top quartile outperformed those in the fourth by 36 percent in terms of profitability in 2019.” Vivian

Hunt, Sara Prince, Sundiatu Dixon-Fyle & Kevin Dolan, Diversity wins: How inclusion matters,

McKinsey & Company, at 3-4 (May 2020) (“Diversity wins”), https://www.mckinsey.com/featured-

insights/diversity-and-inclusion/diversity-wins-how-inclusion-matters. McKinsey also found that,

“[f]or diverse companies, the likelihood of outperforming industry peers on profitability has

increased over time, while the penalties are getting steeper for those lacking diversity.” Id. at 3.

         12.     Tractor Supply Board members have certain legal obligations and responsibilities to

the Company and its shareholders – including the fiduciary duty to be truthful and honest and to act

consistent with Tractor Supply’s public representations about the Company’s policies and

procedures. Defendants have failed to comply with these obligations. As a result, Tractor Supply

has been damaged by the Defendants’ conscious, continuing failure to actually do what they have

repeatedly told shareholders they would do – embrace diversity throughout Tractor Supply’s

corporate enterprise. By this action, plaintiff seeks to remedy Defendants’ dereliction of their legal

duty to act in the best interests of Tractor Supply and remove the institutional structures preventing

the Company from fulfilling its stated diversity objectives.




                                       -6-
        Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 7 of 42 PageID #: 7
         13.    Actions speak louder than words. Defendants’ actions – declining to nominate a

single African American to the Tractor Supply Board over the past several years, despite up 45

opportunities for certain Defendants to do so – belie the veracity of their stated support for diversity,

including in Tractor Supply’s boardroom. This is, in part, why a pre-suit demand is excused in this

case.

         14.    Discussions of race and/or false statements regarding race can have a pronounced

chilling effect. This chilling effect can be even more acute in a homogenous corporate boardroom

among colleagues of professional distinction, even evoking a “there but for the grace of God go I”

empathy among the directors.

         15.    In this context, a director implicated in making allegedly false or misleading

statements about efforts to achieve a racially diverse board is left in a quandary. Especially after

publicly expressing support for seeking “individuals from minority groups to include in the pool

from which Board nominees are selected” for nomination to Tractor Supply’s Board without

success, as is alleged here. 2020 Proxy Statement at 18; 2019 Proxy Statement at 16. The cultural,

legal and sociological risk calculus is dramatic. None of these risks is easily reconciled by a director

enveloped in them without exposure to potential injury, measured not just in money, but in social

and reputational capital as well.

         16.    A person of reasonable capacity and skill is not disinterested or otherwise detached

from the outcome of such an inquiry. The stakes are too high; and the risk of “cancellation” to a

director for actual or perceived hostility towards people of color is all too real.2



2
        See, e.g., Jemima McEvoy, Every CEO And Leader That Stepped Down Since Black Lives
Matter           Protests         Began,         Forbes        (July        1,          2020),
https://www.forbes.com/sites/jemimamcevoy/2020/07/01/every-ceo-and-leader-that-stepped-down-
since-black-lives-matter-protests-began/#52e880555593; Andrew J. Hawkins, Uber senior executive
resigns after racial discrimination allegations, The Verge (July 11, 2018),


                                       -7-
        Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 8 of 42 PageID #: 8
       17.     A decision to act upon a pre-suit demand commences a potentially stigmatizing

inquiry into a director, one that could expose the falsity of the director’s publicly stated diversity

objectives or question the director’s fair treatment of African American director candidates. A

decision to reject a pre-suit demand could result in equally dire consequences for a director. At one

end of the spectrum, the public could view the director’s previous statements supporting diversity as

disingenuous and, therefore, false. Or worse yet, that director could be perceived by the public as

hostile to African Americans, and, in the future, could be socially shunned. Hence, a pre-suit

demand on the Tractor Supply Board is excused as futile.

       18.     A pre-suit demand is also excused because Defendants chose to make, and caused the

Company to make, false or misleading statements about diversity and their effort to achieve a

diverse board of directors. Although Defendants could have nominated African American women

and/or men to the Tractor Supply Board at any point during the last five years, they declined to do

so, notwithstanding dozens of opportunities – up to 45 in total. Defendants’ actions, over an

extended period of time, therefore, belie Tractor Supply’s public statements about creating a diverse

Board. A lack of candor is a breach of a director’s fiduciary duty. As such, a pre-suit demand on the

Tractor Supply Board is futile.

                                  JURISDICTION AND VENUE

       19.     This Court has jurisdiction under 28 U.S.C. §1331 because the claims asserted herein

arise under §14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). This Court has


https://www.theverge.com/2018/7/11/17561336/uber-senior-executive-resigns-racial-discrimination-
allegations; Sarah Whitten & Yen Nee Lee, Papa John’s founder John Schnatter resigns as
chairman after apologizing for N-word comment, shares surge, CNBC (July 12, 2018),
https://www.cnbc.com/2018/07/10/papa-johns-founder-john-schnatter-resigns-as-chairman-of-
company-boar.html; Rachel Ranosa, CEO fired over alleged racism against Uber driver, Human
Resources Director (Feb. 11, 2020), https://www.hcamag.com/us/news/general/ceo-fired-over-
alleged-racism-against-uber-driver/213275.



                                    -8-
     Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 9 of 42 PageID #: 9
exclusive subject matter jurisdiction over the federal securities law claims under §27 of the

Exchange Act (15 U.S.C. §78aa) and supplemental jurisdiction over the state law claims asserted

herein under 28 U.S.C. §1367.

        20.    This Court has jurisdiction over each defendant because each defendant is either a

corporation that conducts business in and maintains operations in this District, or is an individual

who has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by

the District courts permissible under traditional notions of fair play and substantial justice.

        21.    Venue is proper in this Court under 28 U.S.C. §1391(a) because: (i) Tractor Supply

maintains its operating headquarters in this District; (ii) one or more of the Defendants either resides

in or maintains executive offices in this District; (iii) a substantial portion of the transactions and

wrongs complained of herein, including Defendants’ primary participation in the wrongful acts

detailed herein, occurred in this District; and (iv) Defendants have received substantial compensation

in this District by doing business here and engaging in numerous activities that had an effect in this

District.

                                              PARTIES

        22.    Plaintiff City of Pontiac Police and Fire Retirement System is and continuously has

been a shareholder of Tractor Supply since July 2017.

        23.    Nominal party Tractor Supply Company is a Delaware corporation with its principal

offices located at 5401 Virginia Way, Brentwood TN 37027.

        24.    Defendant Cynthia T. Jamison (“Jamison”) has served as a director of Tractor Supply

since 2002 and as Chairman of the Board since 2014. In 2019, Jamison received at least $370,442 in

fees and other compensation while failing to act in the best interests of Tractor Supply and its

shareholders. Jamison publicly misrepresented Tractor Supply as a company that effectively

promotes diversity throughout its ranks, including in the boardroom, when, in fact, it does not.


                                    -9-
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 10 of 42 PageID #: 10
         25.   Defendant Thomas A. Kingsbury (“Kingsbury”) has served as a director of Tractor

Supply since 2017. He also has served on the Corporate Governance and Nominating and

Compensation Committees of the Tractor Supply Board. In 2019, Kingsbury received at least

$244,954 in fees and other compensation while failing to act in the best interests of Tractor Supply

and its shareholders. Kingsbury publicly misrepresented Tractor Supply as a company that

effectively promotes diversity throughout its ranks, including in the boardroom, when, in fact, it does

not.

         26.   Defendant Ricardo Cardenas (“Cardenas”) has served as a director of Tractor Supply

since 2019.    He also has served on the Corporate Governance and Nominating and Audit

Committees of the Tractor Supply Board. In 2019, Cardenas received at least $235,965 in fees and

other compensation while failing to act in the best interests of Tractor Supply and its shareholders.

Cardenas publicly misrepresented Tractor Supply as a company that effectively promotes diversity

throughout its ranks, including in the boardroom, when, in fact, it does not.

         27.   Defendant Ramkumar Krishnan (“Krishnan”) has served as a director of Tractor

Supply since 2016. He also has served on the Compensation Committee of the Tractor Supply

Board. In 2019, Krishnan received at least $237,454 in fees and other compensation while failing to

act in the best interests of Tractor Supply and its shareholders. Krishnan publicly misrepresented

Tractor Supply as a company that effectively promotes diversity throughout its ranks, including in

the boardroom, when, in fact, it does not.

         28.   Defendant Edna K. Morris (“Morris”) has served as a director of Tractor Supply since

2004. She also has served on the Corporate Governance and Nominating and Compensation

Committees of the Tractor Supply Board. In 2019, Morris received at least $302,454 in fees and

other compensation while failing to act in the best interests of Tractor Supply and its shareholders.




                                      - 10 -
       Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 11 of 42 PageID #: 11
Morris publicly misrepresented Tractor Supply as a company that effectively promotes diversity

throughout its ranks, including in the boardroom, when, in fact, it does not.

       29.     Defendant George F. MacKenzie Jr. (“MacKenzie”) has served as a director of

Tractor Supply since 2007. He also has served on the Compensation and Audit Committees of the

Tractor Supply Board.      In 2019, MacKenzie received at least $293,454 in fees and other

compensation while failing to act in the best interests of Tractor Supply and its shareholders.

MacKenzie publicly misrepresented Tractor Supply as a company that effectively promotes diversity

throughout its ranks, including in the boardroom, when, in fact, it does not.

       30.     Defendant Denise L. Jackson (“Jackson”) has served as a director of Tractor Supply

since 2018. She also has served on the Corporate Governance and Nominating and Audit

Committees of the Tractor Supply Board. In 2019, Jackson received at least $256,954 in fees and

other compensation while failing to act in the best interests of Tractor Supply and its shareholders.

Jackson publicly misrepresented Tractor Supply as a company that effectively promotes diversity

throughout its ranks, including in the boardroom, when, in fact, it does not.

       31.     Defendant Mark J. Weikel (“Weikel”) has served as a director of Tractor Supply

since 2014. He also has served on the Compensation and Audit Committees of the Tractor Supply

Board. In 2019, Weikel received at least $279,454 in fees and other compensation while failing to

act in the best interests of Tractor Supply and its shareholders. Weikel publicly misrepresented

Tractor Supply as a company that effectively promotes diversity throughout its ranks, including in

the boardroom, when, in fact, it does not.

       32.     Defendant Harry A. Lawton III (“Lawton”) has served as a director of Tractor Supply

since January 13, 2020. He also has served as Chief Executive Officer (“CEO”) and President of the

Company since January 13, 2020. In 2020, Lawton received at least $2.1 million in cash and a




                                   - 11 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 12 of 42 PageID #: 12
signing bonus while failing to act in the best interest of Tractor Supply and its shareholders. Lawton

publicly misrepresented Tractor Supply as a company that effectively promotes diversity throughout

its ranks, including in the boardroom, when, in fact, it does not.

       33.     Defendant Peter D. Bewley (“Bewley”) served as a director of Tractor Supply from

2011 to 2019. He also served on the Corporate Governance and Nominating and Compensation

Committees of the Tractor Supply Board. In 2018 and 2019, Bewley received at least $273,760 in

fees and other compensation while failing to act in the best interests of Tractor Supply and its

shareholders. Bewley publicly misrepresented Tractor Supply as a company that effectively

promotes diversity throughout its ranks, including in the boardroom, when, in fact, it does not.

       34.     Defendant Gregory A. Sandfort (“Sandfort”) served as a director of Tractor Supply

from 2012 to August 2019. He also served as CEO of Tractor Supply from 2012 to January 2020.

In 2019, Sandfort received at least $8.6 million in salary, stock awards and other compensation while

failing to act in the best interests of Tractor Supply and its shareholders. Sandfort publicly

misrepresented Tractor Supply as a company that effectively promotes diversity throughout its ranks,

including in the boardroom, when, in fact, it does not.

       35.     By reason of their positions as Tractor Supply’s directors and/or officers and because

of their ability to direct and control the Company’s business and corporate affairs, Defendants owed

Tractor Supply and its shareholders a fiduciary duty to use their utmost ability to control and manage

Tractor Supply in an honest and lawful manner. Toward that end, Tractor Supply’s directors and

officers owed the Company and its shareholders fiduciary duties to exercise loyalty, good faith, and

reasonable supervision over the Company’s management, policies, practices, and internal controls.

Moreover, Defendants’ fiduciary duties required them to, among other things: (i) ensure that Tractor

Supply complied with its legal obligations and requirements, including legal compliance with the




                                   - 12 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 13 of 42 PageID #: 13
corporations and federal securities laws, as well as acting only within the scope of legal authority

and disseminating truthful and accurate statements to Tractor Supply shareholders; (ii) conduct the

affairs of the Company in an efficient, business-like manner so as to lawfully maximize the value of

the corporate enterprise; (iii) ensure that Tractor Supply was operated in a diligent, honest, and

prudent manner in compliance with all applicable laws, rules, and regulations, including the

corporations and securities laws; and (iv) refrain from breaching their fiduciary duties to Tractor

Supply by adopting initiatives, policies, practices, procedures, and controls inconsistent therewith.

                DEFENDANTS’ DUTY TO ACT IN THE BEST INTERESTS
                  OF TRACTOR SUPPLY AND ITS SHAREHOLDERS

        36.     Corporations are one of society’s most important institutions. Without profitable

corporations, capitalist economies contract, communities fail, and the general welfare suffers.

Diversity in the boardroom and throughout a corporate enterprise is a safeguard against these ills.

        37.     Research corroborates that firms with greater diversity enjoy greater profitability and

create more shareholder wealth. As such, building a highly effective, diverse board of directors lies

within the very heart of a director’s fiduciary duty to maximize corporate value to the fullest extent.

Declining to do so is not protected by the business judgment rule.

Enhancing Shareholder Wealth
Is a Director’s Fundamental Duty

        38.     In early 2016, The Economist called shareowner primacy theory “the biggest idea in

business,” stating “today shareholder value rules business.” Shareholder Value, Analyze this, The

Economist (Apr. 2, 2016). The idea is not new, however. As legendary Chicago school economist

Milton Freedman succinctly put it in 1962, “corporations have no higher purpose than maximizing

profits for their shareholders.”    Milton Friedman, Capitalism and Freedom (1962).              More

specifically, he stated:




                                   - 13 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 14 of 42 PageID #: 14
               In a free‐enterprise, private‐property system, a corporate executive is an
       employee of the owners of the business. He has direct responsibility to his
       employers. That responsibility is to conduct the business in accordance with their
       desires, which generally will be to make as much money as possible while
       conforming to their basic rules of the society, both those embodied in law and those
       embodied in ethical custom.

Milton Friedman, The Social Responsibility of Business Is to Increase Its Profits, N.Y. Times Mag.

at 1 (Sept. 13, 1970).

       39.     Oxford University and Harvard Law School Professors John Armour and Reinier

Kraakman described shareholder primacy theory this way in their seminal work The Anatomy of

Corporate Law: A Comparative and Functional Approach: “[S]hareholder primacy operates to

‘assure that the corporation serves the best interests of its shareholders or, more specifically, to

maximize financial returns to shareholders or, more specifically still, to maximize the current market

price of corporate shares.’” John Armour, et al., What Is Corporate Law? in The Anatomy of

Corporate Law: A Comparative and Functional Approach at 23 (3d ed., Oxford Univ. Press).

       40.     Delaware embraces shareholder primacy in its corporate law. As former Delaware

Supreme Court Chief Justice Leo E. Strine, Jr. wrote:

       [A] clear-eyed look at the law of corporations in Delaware reveals that, within the
       limits of their discretion, directors must make stockholder welfare their sole end, and
       that other interests may be taken into consideration only as a means of promoting
       stockholder welfare.

Leo E. Strine, Jr., The Dangers of Denial: The Need for a Clear-Eyed Understanding of the Power

and Accountability Structure Established by the Delaware General Corporate Law, Univ. of Penn.,

Inst. for Law & Econ., Research Paper No. 15-08, at 10 (Mar. 11, 2015) (“Strine, Dangers of

Denial”); accord Frederick Hsu Living Tr. v. ODN Holding Corp., No. 12108-VCL, 2017 WL

1437308, at *18 (Del. Ch. Apr. 24, 2017) (“the fiduciary relationship requires that the directors act

prudently, loyally, and in good faith to maximize the value of the corporation over the long-term for

the benefit of the providers of presumptively permanent equity capital”); In re Trados Inc. S’holder


                                   - 14 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 15 of 42 PageID #: 15
Litig., 73 A.3d 17, 42 n.16 (Del. Ch. 2013) (“the standard of fiduciary conduct calls for the board to

maximize the value of the corporation for the benefit of the common stock”); eBay Domestic

Holdings, Inc. v. Newmark, 16 A.3d 1, 34 (Del. Ch. 2010) (same).

       41.     A director who deviates from shareholder primacy commits a breach of fiduciary duty

for which he may be held liable:

       Of course, it is true that the business judgment rule provides directors with wide
       discretion, and that it enables directors to justify by reference to long run stockholder
       interests a number of decisions that may in fact be motivated more by a concern for a
       charity the CEO cares about, or the community in which the corporate headquarters
       is located, or once in a while, even the company’s ordinary workers, than long run
       stockholder wealth. But that does not alter the reality of what the law is. Dodge v.
       Ford and eBay are hornbook law because they make clear that if a fiduciary admits
       that he is treating an interest other than stockholder wealth as an end in itself, rather
       than an instrument to stockholder wealth, he is committing a breach of fiduciary
       duty.

Strine, Dangers of Denial at 20.

Diversity Serves the Best Interests of Shareholders
Because It Maximizes Shareholder Wealth

       42.     In 2015, McKinsey, one of the world’s largest and most prestigious management

consulting firms, first observed a statistically significant connection between diverse leadership and

financial performance, finding that “[c]ompanies in the top quartile for racial/ethnic diversity were

35 percent more likely to have financial returns above their national industry median.” Vivian Hunt,

Dennis Layton & Sara Prince, Diversity Matters, McKinsey & Company, at 1 (Feb. 2, 2015)

(“Diversity               Matters”),                 https://www.mckinsey.com/~/media/mckinsey/

business%20functions/organization/our%20insights/why%20diversity%20matters/diversity%20

matters.pdf. After examining proprietary datasets for 366 public companies, including financial

results and the composition of top management and boards, McKinsey found that “diversity

correlates with better financial performance,” while the “reverse is also true, companies in the

bottom quartile in both gender and ethnicity underperformed the other three quartiles.” Id. at 3.


                                   - 15 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 16 of 42 PageID #: 16
        43.    Moreover, the 2015 McKinsey report found that companies in the top quartile for

gender or racial and ethnic diversity are more likely to have financial returns above their national

industry median, while companies in the bottom quartile in these dimensions are statistically less

likely to achieve above-average returns:

                The analysis found a statistically significant relationship between a more
        diverse leadership team and better financial performance. The companies in the top
        quartile of gender diversity were 15 percent more likely to have financial returns that
        were above their national industry median. Companies in the top quartile of
        racial/ethnic diversity were 35 percent more likely to have financial returns above
        their national industry median. Companies in the bottom quartile for both gender and
        ethnicity/race were statistically less likely to achieve above-average financial returns
        than the average companies in the dataset (that is, they were not just not leading, they
        were lagging). The results varied by country and industry. Companies with 10
        percent higher gender and ethnic/racial diversity on management teams and boards in
        the US, for instance, had EBIT that was 1.1 percent higher; in the UK, companies
        with the same diversity level had EBIT that was 5.8 percent higher. Moreover, the
        unequal performance across companies in the same industry and same country
        implies that diversity is a competitive differentiator that shifts market share towards
        more diverse companies.

Id. at 1.

        44.    In 2018, McKinsey updated its research and again found that more diverse firms

enjoy greater shareholder returns than less diverse firms, finding that ethnically diverse companies

are 35% more likely to financially outperform ethnically homogeneous ones and gender diverse

companies are 15% more likely to financially outperform companies lacking gender diversity and

social justice practices. Vivian Hunt, Sara Prince, Sundiatu Dixon-Fyle & Lareina Yee, Delivering

through Diversity, McKinsey & Company, at 8 (Jan. 2018) (“Delivering through Diversity”),

http://www.insurance.ca.gov/diversity/41-

ISDGBD/GBDExternal/upload/McKinseyDeliverDiv201801-2.pdf. As McKinsey explained:

               We first established a positive, statistically significant correlation between
        executive team diversity and financial performance in our 2015 Why Diversity
        Matters report (using 2014 diversity data). We find this relationship persists in our
        expanded, updated, and global 2017 data set. In Why Diversity Matters we found
        that companies in the top quartile for gender diversity on their executive teams were


                                    - 16 -
     Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 17 of 42 PageID #: 17
        15% more likely to experience above-average profitability than companies in the 4th
        quartile. Almost exactly three years later, this number rose to 21% and continued to
        be statistically significant. For ethnic/cultural diversity, the 2014 finding was a 35%
        likelihood of outperformance, comparable to the 2017 finding of a 33% likelihood of
        outperformance on EBIT margin, both statistically significant . . . .

Id. (footnotes omitted).

        45.    Addressing boardroom diversity in particular, the 2018 Delivering through Diversity

report found that “[e]thnic and cultural diversity’s correlation with outperformance on profitability

was also statistically significant at Board level,” making companies with greater ethnic and cultural

board diversity 43% more likely to enjoy higher profits. Id. at 13. In other words, diversity provides

increased shareholder returns, which is in the best interests of the corporation and its shareholders.

As McKinsey further explained:

        We found that companies with the most ethnically/culturally diverse Boards
        worldwide are 43% more likely to experience higher profits. We also found a
        positive correlation between ethnic/cultural diversity and value creation at both the
        executive team and Board levels, though the relationship is not statistically
        significant. It may be the case that overall, the picture on top-team diversity globally
        is more complex due to significant geographic differences in the cultural contexts in
        which the companies we studied operate.

                Overall, our findings that ethnic and cultural diversity on executive teams
        continues to correlate strongly with company financial performance support the
        argument that there is value in promoting ethnic/cultural diversity in company top
        teams around the world. We hypothesize that, for companies, addressing the
        challenge of building an inclusive company culture across cultural differences could
        significantly strengthen organizational effectiveness. Further, ethnic/cultural
        diversity at the highest levels of company leadership could serve as a signal to
        employees and other stakeholders that the organization truly understands and values
        the community and customers that they serve.

Id.

        46.    And, in May 2020, McKinsey reported that “[t]he business case for inclusion and

diversity (I&D) is stronger than ever,” finding that “companies in the top quartile outperformed

those in the fourth by 36 percent in terms of profitability in 2019,” and that, “[f]or diverse

companies, the likelihood of outperforming industry peers on profitability has increased over time,


                                     - 17 -
      Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 18 of 42 PageID #: 18
while the penalties are getting steeper for those lacking diversity.” Diversity wins at 3-4. As

McKinsey explained:

               Diversity Wins is the third in a McKinsey series investigating the business
       case for diversity, following Why Diversity Matters (2015) and Delivering through
       Diversity (2018). This report shows not only that the business case remains robust,
       but also that the relationship between diversity on executive teams and the likelihood
       of financial outperformance is now even stronger than before. These findings are
       underpinned by our largest data set to date, encompassing 15 countries and more than
       1,000 large companies.

                                           *        *       *

               In the case of ethnic and cultural diversity, the findings are equally
       compelling. We found that companies in the top quartile outperformed those in the
       fourth by 36 percent in terms of profitability in 2019, slightly up from 33 percent in
       2017 and 35 percent in 2014. And, as we have previously found, there continues to
       be a higher likelihood of outperformance difference with ethnicity than with gender.

                                           *        *       *

               This growing polarization between high and low performers is reflected in an
       increased likelihood of a performance penalty. In 2019, fourth-quartile companies for
       executive-team gender diversity were 19 percent more likely than companies in the
       other three quartiles to underperform on profitability. This is up from 15 percent in
       2017 and nine percent in 2015. And for companies in the fourth quartile of both
       gender and ethnic diversity the penalty is even steeper in 2019: they are 27 percent
       more likely to underperform on profitability than all other companies in our data set.

Id. (footnote omitted).

       47.     These consistent findings demonstrate that firms with greater diversity outperform

their peers by a significant margin. Diversity is in the best interests of a corporation and its

shareholders. Tractor Supply recognizes this – at least on paper. “Diversity and inclusion play a key

role in moving our business forward” and are “essential to our success.” Diversity and Inclusion

Statement,       Tractor      Supply,          https://corporate.tractorsupply.com/ESG/diversity-and-

inclusion/default.aspx (last visited Sept. 15, 2020). In practice, however, this appears to be only lip-

service, as Tractor Supply remains one of the few large publicly traded companies domiciled in the

United States without a single male or female African American director.


                                   - 18 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 19 of 42 PageID #: 19
                          HUNDREDS OF MILLIONS IN POTENTIAL
                          SHAREHOLDER WEALTH SQUANDERED

        48.      Based in Brentwood, Tennessee, Tractor Supply is one of the largest rural lifestyle

retailers in the United States. The Company operates more than 1,850 Tractor Supply stores in 49

states and an e-commerce website, offering a wide mix of products for the care of the home, land,

pets and animals to recreational farmers, ranchers and other persons who enjoy living the rural

lifestyle.    Company Overview, Tractor Supply, https://corporate.tractorsupply.com/company-

overview/company-profile/default.aspx (last visited Sept. 15, 2020).

The Tractor Supply Board of Directors

        49.      The lack of racial diversity at the top at Tractor Supply is significant. Tractor Supply

enjoys the dubious distinction of being one of only a handful of large publicly traded companies in

the United States without an African American director. The members of the 2020 Tractor Supply

Board are:




                                   - 19 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 20 of 42 PageID #: 20
Defendants’ False Statements About the Company’s
Commitment to Promoting Racial Diversity at the Top

       50.     Privately, Defendants have repeatedly declined the opportunity to appoint African

American men or women to Tractor Supply’s Board. Publicly, however, Defendants, in pursuit of

the accolades and awards that affirm true diversity leadership, have falsely portrayed Tractor Supply


                                   - 20 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 21 of 42 PageID #: 21
as a leader in diversity and inclusion and as a company that effectively promotes and achieves

diversity across its enterprise, including at the top.

False Statements About Racial Diversity
on Tractor Supply’s Website

         51.    For example, Tractor Supply’s website not only recognizes diversity to be a key to

success, but also highlights the Company’s efforts to hasten diverse talent acquisition across the

enterprise:

                We are committed to providing a diverse and inclusive culture supported by
         our Mission & Values where we respectfully foster different perspectives, ideas and
         innovative thinking. We know that we are stronger together, and we believe in the
         authenticity our Team Members bring to work every day. . . . Diversity and
         inclusion play a key role in moving our business forward.

Diversity           and            Inclusion             Statement,       Tractor           Supply,

https://corporate.tractorsupply.com/ESG/diversity-and-inclusion/default.aspx (last visited Sept. 15,

2020).

         52.    Tractor Supply’s website also highlights the Company’s programs and initiatives for

achieving diversity:

         Diversity and Inclusion Statement

                 “At Tractor Supply, our deep-rooted culture of Mission & Values is unique
         and is the foundation of our success. We are committed to providing a diverse and
         inclusive culture where we foster different perspectives, ideas and innovative
         thinking. One of our values is respect – the starting point for our diversity and
         inclusion efforts.”

         – Hal Lawton, President and CEO

                                           *       *        *

         Our diversity and inclusion programs and initiatives are focused around four
         areas:

                Team Members: Attract, engage, develop & retain Team Members with
                backgrounds that reflect the diversity of our communities and customers.

Id.


                                     - 21 -
      Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 22 of 42 PageID #: 22
          53.    Extolling the benefits of diversity at Tractor Supply, the Company’s website further

states:

                 Diversity and inclusion are the backbone of a vibrant workforce and
          essential to our success. . . . This is a journey, and we are constantly pushing to
          make sure our workplace is reflective of our diverse group of Team Members and
          customers.

                                           *       *      *

          “As board members, we are deeply engaged with the oversight of the Company’s
          ESG issues, including being champions for diversity and equality and long-term
          value creation.”

Id.; Press Release, Tractor Supply, Tractor Supply Issues Inaugural Environmental, Social
and Governance (ESG) Report (June 25, 2020) (quoting Cynthia T. Jamison).

False Statements About Racial Diversity
in the Company’s Proxy Statements

          54.    Additionally, Defendants falsified the Company’s official SEC filings. In particular,

while under the stewardship of Defendants, the Company’s Proxy Statements repeatedly

misrepresented that Tractor Supply effectively promotes and achieves inclusion and diversity,

including in the boardroom. “The Board of Directors of Tractor Supply Company is committed to

the principles of diversity and inclusion.” 2020 Proxy Statement at 19.

          55.    For example, with respect to the nomination of directors, Defendants stated that,

when evaluating prospective nominees for Tractor Supply’s Board, the Corporate Governance and

Nominating Committee “considers diversity, such as diversity of gender [and] race.” 2020 Proxy

Statement at 18. More specifically, they stated:

                  The Corporate Governance Committee also considers diversity, such as
          diversity of gender, race and national origin, [age,] education, professional
          experience, and differences in viewpoints and skills. The Corporate Governance
          Committee is committed to actively seeking highly qualified women and individuals
          from minority groups to include in the pool from which Board nominees are
          selected. The Board and the Corporate Governance Committee believe that it is
          important that the Board members represent diverse viewpoints. In considering
          candidates for the Board, the Corporate Governance Committee considers the


                                   - 22 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 23 of 42 PageID #: 23
       entirety of each candidate’s credentials in the context of these standards. With
       respect to the nomination of continuing directors for re-election, the individual’s
       contributions to the Board are also considered.

2020 Proxy Statement at 18; 2019 Proxy Statement at 16-17.

       56.     Tractor Supply’s 2019 Proxy Statement makes similar representations, stating that the

Company effectively promotes and achieves diverse perspectives. For example, in Tractor Supply’s

2019 Proxy Statement, Defendants stated that “[t]he Board and the Corporate Governance

Committee believe that it is important that directors represent diverse viewpoints and individual

perspectives” and, therefore, they “consider[] diversity, such as diversity of gender, race and national

origin.” 2019 Proxy Statement at 4. They further stated:

               Diversity and inclusion are values ingrained in our culture and essential to
       our business. We believe that a board comprised of directors with diverse
       backgrounds, unique skill sets and experiences, and individual perspectives improves
       the discussions and decision-making process which contributes to overall Board
       effectiveness.

                                           *       *       *

               The Corporate Governance Committee also considers diversity, such as
       diversity of gender, race and national origin, education, professional experience and
       differences in viewpoints and skills. The Corporate Governance Committee is
       committed to actively seeking highly qualified women and individuals from
       minority groups to include in the pool from which Board nominees are selected.

2019 Proxy Statement at 5, 16.

The Statements About Tractor Supply’s Commitment to
Racial Diversity at the Top Were Knowingly False

       57.     While many of Tractor Supply’s competitors have at least one African American on

their boards of directors, including companies such as Dick’s Sporting Goods, Foot Locker,

AutoZone, Lowes, Dollar Tree, and Dollar General, in 2020, Tractor Supply still does not have a

single African American man or woman on its Board.




                                   - 23 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 24 of 42 PageID #: 24
       58.     Instead of pursuing racial diversity on the Board and elsewhere within the Company,

Defendants have not only made, or caused Tractor Supply to make, false or misleading statements

about Tractor Supply’s commitment to diversity, they have also approved false or misleading

statements that Tractor Supply has been successful in those efforts. For example, the Company filed

its 2020 Proxy Statement with the SEC on March 23, 2020, after it was approved by Defendants

Jamison, Cardenas, Jackson, Kingsbury, Lawton, Krishnan, MacKenzie, Morris, and Weikel. And

the Company filed its 2019 Proxy Statement with the SEC on March 25, 2019, after it was approved

by Defendants Jamison, Cardenas, Jackson, Kingsbury, Krishnan, MacKenzie, Morris, Sandfort and

Weikel. The 2020 and 2019 Proxy Statements’ use of the phrase “diversity of . . . race” is

misleading because the Proxy Statements suggest that the Tractor Supply Board has a goal of

achieving actual racial diversity on the Board by seeking to achieve representation of diverse

persons. 2020 Proxy Statement at 18; 2019 Proxy Statement at 4. In reality, however, Defendants

have perpetuated practices and procedures that do not allow for increased racial diversity among

candidates for Board seats.

       59.     Moreover, the representation in the 2020 and 2019 Proxy Statements that, when

evaluating a candidate for membership on the Tractor Supply Board, the Corporate Governance and

Nominating Committee “is committed to actively seeking highly qualified women and individuals

from minority groups to include in the pool from which Board nominees are selected” for

nomination to Tractor Supply’s Board is misleading because a reasonable reading of that language

conveys that the Company is actively seeking to achieve racial diversity on its Board. 2020 Proxy

Statement at 18; 2019 Proxy Statement at 16. Despite emphasizing “diversity of . . . race” as an

important factor in achieving a diverse board, the fact remains that Tractor Supply currently has no

African American Board members. The undisclosed truth is, therefore, that while Tractor Supply




                                   - 24 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 25 of 42 PageID #: 25
may maintain a policy stating it is attempting to bring racially diverse candidates into its director

nominee pool, it has declined to actually nominate any such persons to its Board and/or is engaged in

an effort to thwart the nomination of such persons, including African Americans.

The Corporate Governance and Nominating Committee’s
Role in Keeping African Americans Off the Board

         60.   The Charter of the Corporate Governance and Nominating Committee states that the

Committee “is responsible for assisting the Board in the discharge of its responsibilities relating to

the nomination of directors and the provision of oversight on all matters relating to the corporate

governance of the Company and any other related matters required by the federal securities laws.”

Tractor Supply Company Corporate Governance and Nominating Committee Charter at 1. At all

relevant times, directors Cardenas, Bewley, Jackson, Kingsbury, Krishnan, and Morris served on the

Tractor Supply Board’s Corporate Governance and Nominating Committee. 2020 Proxy Statement

at 15.

         61.   As to “Board Diversity,” the 2020 Proxy Statement states that “[d]iversity and

inclusion are . . . essential to our business” and “a board comprised of directors with diverse

backgrounds . . . improves the discussions and decision-making process which contributes to overall

Board effectiveness.” 2020 Proxy Statement at 6. Towards this end, when evaluating candidates for

nomination as directors, the 2020 Proxy Statement states the Corporate Governance and Nominating

Committee “considers diversity, such as diversity of . . . race” and “is committed to actively seeking

highly qualified women and individuals from minority groups to include in the pool from which

Board nominees are selected” for nomination to Tractor Supply’s Board. 2020 Proxy Statement at

18.

         62.   These statements were designed to, and did, convey to Tractor Supply shareholders

that Tractor Supply actively promotes racial diversity at all levels of the Company. In reality,



                                     - 25 -
      Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 26 of 42 PageID #: 26
Defendants have failed to do so. Instead, Tractor Supply has the dubious distinction of being one of

the few remaining large publicly traded companies in 2020 without a single male or female African

American director.

       63.     This lack of board-level diversity has contributed to economic disparities at Tractor

Supply. For example, as recently as 2018 and 2019, the Company’s CEO pay was more than 300

times as high as the median pay of all other employees. 2019 Proxy Statement at 42; 2020 Proxy

Statement at 47. As reflected by Tractor Supply’s CEO pay ratios, the absence of significant

performance metrics based on achievements in diversity in executive compensation plans can spur

economic disparities across an enterprise.

       64.     Leading Fortune 500 companies and top business schools have tied executive pay to a

myriad of business goals, like revenues, profits, share price, and talent acquisition. For example,

“[a]chieving diversity goals helps determine one-sixth of the cash bonus of Microsoft’s chief

executive, Satya Nadella,” while at Uber, “[d]iversity targets are embedded in the stock

compensation of its chief executive, Dara Khosrowshahi, accounting for a fourth of his performance-

based stock awards.” Peter Eavis, Want More Diversity? Some Experts Say Reward C.E.O.s for It,

N.Y. Times, July 14, 2020. As The New York Times reported: “Making diversity targets part of

compensation and disclosing them would not just give top executives a financial incentive to hire

and promote more Black and Latino people, but also provide a public scorecard that employees and

shareholders could use to determine whether companies were following through on their

commitments.” Id.

       65.     Defendants have declined to link CEO pay to diversity, notwithstanding the fact that

financial disincentives to recruit, hire, promote and retain African Americans at senior levels at

Tractor Supply, including in the boardroom, have harmed, and continue to harm, the Company and




                                   - 26 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 27 of 42 PageID #: 27
its shareholders by, among other things, adversely impacting shareholder value. Instead of

acknowledging the problem and demanding change, Defendants have instead issued false statements

claiming success in achieving diversity and inclusion in the face of this enormous wealth gap.

Defendants Have Enriched Themselves at the Expense of
Tractor Supply’s Shareholders by Making Misleading Statements
About Tractor Supply’s Commitment to Racial Diversity at the Top

        66.    In addition to denying Tractor Supply the substantial increases in shareholder value

enjoyed by companies with greater board diversity, by entrenching themselves on Tractor Supply’s

Board, Defendants have benefited financially by paying themselves millions of dollars in cash and

stock awards each year. See Delivering through Diversity at 13 (“We found that companies with the

most ethnically/culturally diverse Boards worldwide are 43% more likely to experience higher

profits.”).

        67.    Tractor Supply’s 2020 Proxy Statement states that “[t]he Board of Directors of

Tractor Supply Company is committed to the principles of diversity and inclusion.” 2020 Proxy

Statement at 19. More specifically, with regard to the criteria for the selection of directors, the 2020

and 2019 Proxy Statements represent:

                The Corporate Governance Committee also considers diversity, such as
        diversity of gender, race and national origin, [age,] education, professional
        experience and differences in viewpoints and skills. The Corporate Governance
        Committee is committed to actively seeking highly qualified women and individuals
        from minority groups to include in the pool from which Board nominees are selected.
        The Board and the Corporate Governance Committee believe that it is important that
        the Board members represent diverse viewpoints.

2020 Proxy Statement at 18; 2019 Proxy Statement at 16.

        68.    But rather than uphold Tractor Supply’s commitment to diversity at all levels of the

Company, Defendants chose instead to perpetuate Tractor Supply’s practice of excluding African

American directors. Consequently, many qualified African American candidates who would have

allowed Tractor Supply and its shareholders to benefit from racial diversity on the Tractor Supply


                                   - 27 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 28 of 42 PageID #: 28
Board have been excluded. Conversely, by retaining their seats on the Tractor Supply Board,

Defendants have profited handsomely, collectively pocketing over $2.2 million in fees, stock awards

and other compensation in 2019 alone:

                              Fees
                            Earned or
                             Paid in          Stock                All Other
Name                          Cash            Awards             Compensation               Total
Peter D. Bewley             $    38,764   $        —         $              —     $ 38,764
Ricardo Cardenas            $    96,011   $   139,954        $              —     $ 235,965
Denise L. Jackson           $   117,000   $   139,954        $              —     $   256,954
Cynthia T. Jamison          $   170,536   $   199,906        $              —     $   370,442
Thomas A. Kingsbury         $   105,000   $   139,954        $              —     $   244,954
Ramkumar Krishnan           $    97,500   $   139,954        $              —     $   237,454
George MacKenzie            $   153,500   $   139,954        $              —     $   293,454
Edna K. Morris              $   162,500   $   139,954        $              —     $   302,454
Mark J. Weikel              $   139,500   $   139,954        $              —     $   279,454

2020 Proxy Statement at 13 (footnotes omitted).

Minority-Majority Demographic Shifts Urgently
Call for Greater Board-Level Diversity

           69.      America is in the midst of well-documented minority-majority demographic shifts.

These shifts in American culture and commerce, and their attendant challenges – and potential perils

– underscore the urgency for racial diversity on corporate boards of directors.

           70.      As Axios reported on April 29, 2019, “[b]y 2045, the U.S. as a whole is projected to

become majority minority. And the changes are already underway: non-white Americans are now

the majority of the population in four states, as well as in the most prosperous and powerful U.S.

cities.”         Stef W. Kight, America’s minority majority future, Axios (Apr. 29, 2019),

https://www.axios.com/when-american-minorities-become-the-majority-d8b3ee00-e4f3-4993-8481-

93a290fdb057.html.




                                   - 28 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 29 of 42 PageID #: 29
       71.     For companies unable to adapt, this shift is a potentially existential threat, as Fast

Company reported on January 27, 2020:

       Many companies and executives have repeatedly pledged their commitment to
       diversity and inclusion efforts, often with little to show for it. Soon they’ll have no
       choice but to act.

                                         *       *       *

                 “If there’s an unwillingness to revamp the culture to meet the needs and
       desires of this changing workforce, then those companies are going to be left behind
       . . . . Talent is going to shift over to a lot of these smaller, more disruptive, more
       nimble companies.”

Pavithra Mohan, How the end of the white majority could change office dynamics in 2040, Fast

Company (Jan. 27, 2020), https://www.fastcompany.com/90450018/how-the-end-of-the-white-

majority-could-change-office-dynamics-in-2040.

       72.     The demographic shifts currently underway are impacting, and will continue to

impact, America’s publicly traded corporations. If these vital engines of American economic growth

cannot adjust, these shifts may become existential threats to their ability to continue as going

concerns.

       73.     Racially diverse directors and executives reflect these changes, and their diverse

backgrounds, experiences, perspectives, and skills can help corporate boards of directors

successfully navigate the minority-majority changeover. Despite the multi-fold benefits to the

Company and its shareholders, Defendants have opted to effectively exclude African Americans

from the Tractor Supply Board. In doing so, they have breached their fiduciary duty to act in the

best interests of Tractor Supply and its shareholders.

                                DERIVATIVE ALLEGATIONS

       74.     Plaintiff incorporates ¶¶1-73.




                                   - 29 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 30 of 42 PageID #: 30
        75.    Plaintiff brings this action for the benefit of Tractor Supply to redress injuries

suffered, and to be suffered, by Tractor Supply due to Defendants’ breaches of fiduciary duty and

violations of law. Plaintiff will adequately and fairly represent the interests of Tractor Supply in

enforcing and prosecuting these derivative claims. Tractor Supply is named as a nominal party in

this action. This is not a collusive action to confer jurisdiction on this Court that it would otherwise

lack.

        76.    Tractor Supply’s Board has nine members – Defendants Cardenas, Jackson, Jamison,

Kingsbury, Lawton, Krishnan, MacKenzie, Morris, and Weikel.

        77.    Defendants’ failure to nominate a single African American to Tractor Supply’s

Board, despite their stated objective to achieve a racially diverse Board, exposes the falsity of

Defendants’ public assertion that they are “committed to the principles of diversity and inclusion,”

are “actively seeking highly qualified women and individuals from minority groups to include in the

pool from which Board nominees are selected,” and are “‘champions for diversity and equality and

long-term value creation.’” 2020 Proxy Statement at 18, 19; Press Release, Tractor Supply, Tractor

Supply Issues Inaugural Environmental, Social and Governance (ESG) Report (June 25, 2020)

(quoting Cynthia T. Jamison).

        78.    Defendants’ serialized inability to nominate any African American men or women to

Tractor Supply’s Board, despite up to 45 opportunities to achieve this key diversity objective, is

antithetical to their fiduciary duty to act in the best interests of the Company and its shareholders.

Given this, there is ample reason to doubt Defendants’ capacity to distance themselves from the

allegations enough to perform a disinterested, impartial and objective evaluation of a pre-suit

demand. Therefore, a pre-suit demand on the Tractor Supply Board to commence this action is

excused as futile.




                                   - 30 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 31 of 42 PageID #: 31
       79.      African American men and women are proven leaders in every segment of society,

including, the academy, the armed forces, business, industry, law, healthcare, science, and

technology. Yet today, in 2020, there are no African Americans on Tractor Supply’s Board. This

despite Defendants’ public proclamations about Tractor Supply’s commitment to “actively seeking

highly qualified . . . individuals from minority groups to include in the pool from which Board

nominees are selected,” because “directors with diverse backgrounds, unique skill sets and

experiences, and individual perspectives improves the discussions and decision-making process

which contributes to overall Board effectiveness.” 2020 Proxy Statement at 6, 18.

       80.      This failure is not due to a shortage of qualified male or female African American

director candidates. Rather, it is because Defendants’ effort (or will) is not consistent with the

Company’s public statements and because of a failure to speak candidly about actually achieving

racial diversity on Tractor Supply’s Board. The combination of these two factors amounts to a

breach of Defendants’ fiduciary duty to act in the best interests of Tractor Supply and its

shareholders.

       81.      At Tractor Supply, the members of the Board serve for a period of one year at a time.

Thus, during the five-year period between 2015 and 2020, Defendants had up to 45 unique

opportunities to nominate an African American candidate for the Tractor Supply Board. Defendants

declined to do so each and every time. As a result, in 2020, no African American men and/or

women serve on the Tractor Supply Board.

       82.      That chance spoiled so many opportunities for an African American Tractor Supply

director strains credulity. Especially since, during this same time period, the Company’s shareholder

reports and website postings reveal that Defendants made, or caused Tractor Supply to make, public




                                   - 31 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 32 of 42 PageID #: 32
statements affirming their commitment to diversity at the top and holding Tractor Supply out as a

company that actively promotes and achieves measurable diversity objectives.

       83.     For example, in Tractor Supply’s 2020 Proxy Statement, Defendants confirmed that

the “[t]he Board considers diversity, such as diversity of gender, race and national origin, education,

professional experience and differences in viewpoints and skill sets,” because Defendants “believe

that it is important that directors represent diverse viewpoints and individual perspectives.” 2020

Proxy Statement at 5.

       84.     Towards this end, Tractor Supply’s Proxy Statements state “[t]he Corporate

Governance Committee is committed to actively seeking highly qualified women and individuals

from minority groups to include in the pool from which Board nominees are selected” for

nomination to Tractor Supply’s Board. 2020 Proxy Statement at 18; 2019 Proxy Statement at 16.

Yet, in 2020, there is not a single African American on the Tractor Supply Board.

       85.     A director must speak the entire truth whenever he or she undertakes to say anything

on behalf of the corporation. A director likewise must act consistent with the corporation’s stated

initiatives, policies and programs designed to promote diversity and inclusion at the corporation.

Here, the overall misleading nature or falsity of Defendants’ statements that Tractor Supply’s Board

believes that a diverse boardroom is important is exposed by the fact that Tractor Supply has no

African Americans on its Board.

       86.     The business judgment rule is not a litigation bar to Defendants’ substantial liability

for false statements about their own and Tractor Supply’s commitment to diversity. On the contrary,

Defendants’ false statements affirming diversity when, in fact, they have privately not done so has

harmed shareholder wealth creation at Tractor Supply.




                                   - 32 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 33 of 42 PageID #: 33
        87.     Judicial officers across the country are examining their historical practices, policies

and procedures for unconscious bias that may unfairly discriminate against historically

underrepresented people of color or that may support historical systems of racism. See, e.g., Mike

Scarcella, ‘Our Moral Imperative’: Washington State Justices Issue Open Letter Confronting Racial

Injustice, Nat. L. J. (June 5, 2020), https://www.law.com/nationallawjournal/2020/06/05/our-moral-

imperative-washington-state-justices-issue-open-letter-confronting-racial-injustice/; State court

statements on racial justice, Nat. Center for State Courts (2020), https://www.ncsc.org/newsroom/

state-court-statements-on-racial-justice (last visited Sept. 16, 2020) (collecting statements on racial

justice issued by the chief justices or similar leaders of over 20 state judicial systems and the District

of Columbia); Tennessee Supreme Court Access to Justice Commission: 2018-2020 Strategic Plan:

2020 Update at 3; https://www.tncourts.gov/sites/default/files/docs/2020_atjc_strategic_plan.pdf.

        88.     The business judgment rule should not escape similar scrutiny. Especially in an

action, as here, seeking to hold Defendants’ accountable for the absence of any male or female

African American directors on the Company’s Board, despite Defendants’ public proclamations that,

when considering director candidates, the Board believes it is important to identify “individuals from

minority groups to include in the pool from which Board nominees are selected.” 2020 Proxy

Statement at 18; 2019 Proxy Statement at 16.

        89.     Commentators and experts on diversity and inclusion agree. “Proclamations about

racial inequality and injustice are only the beginning. This must be followed by consistent efforts

and actions that are measurable and demonstrable. Corporations that advocate for equality and

justice should at the very least have a boardroom that demonstrates this.” Patricia Lenkov, Beyond

Commitment: Improving Black Leadership In Corporate America, Forbes (June 7, 2020),




                                   - 33 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 34 of 42 PageID #: 34
https://www.forbes.com/sites/patricialenkov/2020/06/07/beyond-commitment-improving-black-

leadership-in-corporate-america/#4dd729ec257d.

       90.     Defendants’ dereliction of their fiduciary duties to speak honestly about Tractor

Supply’s commitment to diversity and maximize corporate value is not in the best interests of the

Company and its shareholders. Given the gravity of the claims, there is ample reason to doubt that

Defendants can adequately detach themselves from not just the facts alleged, but also from the

financial, social and reputational dynamics at play, to fairly consider a pre-suit demand. Without full

confidence in Defendants’ ability, individually and collectively, to evaluate a pre-suit demand with

disinterest, impartiality and objectivity, and without concern for any personal considerations,

financial or otherwise, a pre-suit demand on the Tractor Supply Board to commence this action is

excused as futile.

       91.     Plaintiff has not made any demand on Tractor Supply shareholders to institute this

action, since such demand would be a futile and useless act for the several reasons. First, Tractor

Supply is a publicly traded company with more than 116 million shares outstanding held by tens of

thousands of individuals and entities spread throughout the country. Second, making demand on

such a number of shareholders spread throughout the country would be impossible for plaintiff who

has no way of finding out the names, addresses, or phone numbers of shareholders. Third, making

demand on all shareholders would force plaintiff to incur significant expenses, assuming all

shareholders could be individually identified.

                                             COUNT I

                         Against All Defendants for Violation of §14(a)
                           of the Exchange Act and SEC Rule 14a‐9

       92.     Plaintiff incorporates ¶¶1- 91.




                                   - 34 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 35 of 42 PageID #: 35
       93.     Rule 14a-9, promulgated pursuant to §14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the circumstances

under which it is made, is false or misleading with respect to any material fact, or which omits to

state any material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. §240.14a-9(a).

       94.     The 2020 and 2019 Proxy Statements violated §14(a) and Rule 14a-9 because they

omitted material facts, including the fact that Defendants were causing Tractor Supply to publicly

feign support for diversity and inclusion at all levels of the Company, including feigning support for

director candidates from minority groups to serve on Tractor Supply’s Board. Defendants were not

committed to true diversity throughout Tractor Supply’s ranks, including in the boardroom – facts

that Defendants were aware of and participated in as set forth herein.

       95.     Defendants had actual knowledge of their omissions of material fact or acted with

reckless disregard for the truth in failing to ascertain and disclose such facts even though such facts

were available to them.

       96.     The misrepresentations and omissions in the 2020 and 2019 Proxy Statements were

material to plaintiff and would be material to reasonable investors who voted on each Proxy

Statement. The 2020 and 2019 Proxy Statements were an essential link in Tractor Supply

shareholders following the Company’s recommendation to re-elect the Defendants to the Tractor

Supply Board and approve the executive pay packages, as revelations of the truth would have

immediately thwarted a continuation of the shareholders’ endorsement of the directors’ positions and

the executive officers’ compensation.

       97.     The Company was damaged as a result of the material misrepresentations and

omissions in the Proxy Statements.




                                   - 35 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 36 of 42 PageID #: 36
                                              COUNT II

                      Against All Defendants for Breach of Fiduciary Duty

        98.     Plaintiff incorporates ¶¶1- 91.

        99.     Defendants owed and owe Tractor Supply fiduciary obligations. By reason of their

fiduciary relationships, Defendants owed and owe Tractor Supply the highest obligation of loyalty,

good faith, due care, oversight, and candor.

        100.    Defendants violated and breached their fiduciary duties of loyalty, good faith, due

care, oversight, and candor.

        101.    Specifically, each of the Defendants, in breach of their fiduciary duties of care,

loyalty and good faith, intentionally or recklessly caused the Company to disseminate to Tractor

Supply shareholders materially misleading and inaccurate information through, among other things,

the SEC filings and other public statements and disclosures as detailed herein. Defendants had

actual knowledge of their misrepresentations and omissions of material fact or acted with reckless

disregard for the truth in failing to ascertain and disclose such facts even though such facts were

available to them.

        102.    As a direct and proximate result of Defendants’ conscious failure to perform their

fiduciary obligations, Tractor Supply has sustained significant damages. As a result of the

misconduct alleged herein, Defendants are liable to the Company. Defendants breached their

fiduciary duties owed to Tractor Supply and its shareholders by willfully, consciously, and/or

intentionally failing to perform their fiduciary duties to act in the best interests of Tractor Supply and

its shareholders to maximize corporate value.

                                              COUNT III

                         Against All Defendants for Unjust Enrichment

        103.    Plaintiff incorporates ¶¶1-91.


                                   - 36 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 37 of 42 PageID #: 37
       104.    By their wrongful acts and omissions, Defendants were unjustly enriched at the

expense of and to the detriment of Tractor Supply. Defendants were unjustly enriched by their

receipt of compensation while breaching fiduciary duties owed to Tractor Supply.

       105.    Plaintiff, as a representative of the Company, seeks restitution from Defendants and

seeks an order of this Court disgorging all profits, benefits, and other compensation obtained by

Defendants, and each of them, as a result of their wrongful conduct and fiduciary breaches.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for relief and judgment as follows:

       A.      Awarding money damages against all Defendants, jointly and severally, for all

damages, injuries, and losses suffered, and to be suffered, as a result of the acts and transactions

complained of herein, together with pre-judgment interest, to ensure that Defendants do not

participate therein or benefit thereby;

       B.      Directing all Defendants to account for all damages caused by them and all profits,

special benefits, and unjust enrichment they have obtained as a result of their unlawful conduct,

including all salaries, bonuses, fees, and insider sales proceeds, and imposing a constructive trust

thereon;

       C.      Directing Tractor Supply to take all necessary actions to remove the institutional

structures preventing the Company from achieving its stated diversity objectives, including, but not

limited to, adopting, implementing and maintaining the following initiatives, policies and procedures

designed to promote greater racial diversity, equity and inclusion:

               (i)     Nominate three new persons to serve on the Tractor Supply Board, which

candidates shall include three African Americans to replace three current Tractor Supply directors;

               (ii)    Invest $80 million in economic and social justice programs for the African

American community designed to address historical racial disparities;


                                   - 37 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 38 of 42 PageID #: 38
                 (iii)   Fill 15% of all new positions in the United States with African Americans;

                 (iv)    Finance 100 education scholarships valued at $100,000 each for K-12 African

American students annually at partner schools located in the communities in which the Company

does business;

                 (v)     Invest in the Company’s talent pipeline by creating and/or expanding

connections with Historically Black Colleges and Universities located in the United States;

                 (vi)    Give diversity, equity and inclusion sustained C-suite support by shifting from

preventative measures, such as anti-bias training, to proactive ones, such as increasing the number of

African American candidates considered for open positions and rewarding the people who contribute

to the Company’s success;

                 (vii)   Develop a program to ensure fair and equitable hiring across the Company –

to remove hiring bias, increase representation of African Americans within senior corporate

leadership, management and supervisory ranks, and create more board-level accountability and

oversight for the advancement of diversity and inclusion practices and systems within the Company;

                 (viii) Provide managers the skills they need to support diversity, equity and

inclusion efforts; and

                 (ix)    Create a public facing dashboard reporting the Company’s progress, which

shall identify, among other things:

                         (1)    the representation of African American women in the United States at

the vice president and above level;

                         (2)    the representation of African Americans in the United States at the

vice president and above level;




                                   - 38 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 39 of 42 PageID #: 39
                       (3)     the representation of African American men and women on the Tractor

Supply Board;

                       (4)     the percentage of Tractor Supply’s workforce actively engaged in

promoting the Company’s diversity, equity and inclusion efforts; and

                       (5)     the names of the African American-owned businesses located in the

United States the Company has partnered with during the fiscal year;

       D.       Awarding punitive damages;

       E.       Awarding costs and disbursements of this action, including reasonable attorneys’ and

experts’ fees; and

       F.       Granting such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury.

DATED: October 9, 2020                          ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
                                                CHRISTOPHER M. WOOD, #032977


                                                            s/ Christopher M. Wood
                                                           CHRISTOPHER M. WOOD

                                                414 Union Street, Suite 900
                                                Nashville, TN 37219
                                                Telephone: 615/244-2203
                                                615/252-3798 (fax)
                                                cwood@rgrdlaw.com




                                   - 39 -
    Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 40 of 42 PageID #: 40
                                  BARRETT JOHNSTON MARTIN
                                    & GARRISON, LLC
                                  JERRY E. MARTIN, #20193
                                  Bank of America Plaza
                                  414 Union Street, Suite 900
                                  Nashville, TN 37219
                                  Telephone: 615/244-2202
                                  615/252-3798 (fax)
                                  jmartin@barrettjohnston.com

                                  ROBBINS GELLER RUDMAN
                                    & DOWD LLP
                                  DARREN J. ROBBINS
                                  BENNY C. GOODMAN III
                                  655 West Broadway, Suite 1900
                                  San Diego, CA 92101
                                  Telephone: 619/231-1058
                                  619/231-7423 (fax)
                                  darrenr@rgrdlaw.com
                                  bgoodman@rgrdlaw.com

                                  ROBBINS GELLER RUDMAN
                                    & DOWD LLP
                                  SHAWN A. WILLIAMS
                                  Post Montgomery Center
                                  One Montgomery Street, Suite 1800
                                  San Francisco, CA 94104
                                  Telephone: 415/288-4545
                                  415/288-4534 (fax)
                                  shawnw@rgrdlaw.com

                                  Attorneys for Plaintiff

                                  ASHERKELLY
                                  MATTHEW I. HENZI
                                  25800 Northwestern Highway, Suite 1100
                                  Southfield, MI 48075
                                  Telephone: 248/746-2710
                                  248/747-2809 (fax)
                                  mhenzi@asherkellylaw.com

                                  Additional Counsel for Plaintiff




                               - 40 -
Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 41 of 42 PageID #: 41
Case 3:20-cv-00874 Document 1 Filed 10/09/20 Page 42 of 42 PageID #: 42
